Citation Nr: 1112795	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-21 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, status post total knee replacement, right knee (right knee disorder).

2.  Entitlement to service connection for degenerative joint disease, status post total knee replacement, left knee (left knee disorder), to include as secondary to right knee disorder.

3.  Entitlement to service connection for diabetes, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from March 1957 to March 1977.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for diabetes, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained a right knee injury in service.

2.  Symptoms of a right knee disorder were not chronic in service.

3.  Symptoms of a right knee disorder have not been continuous since service separation.

4.  The Veteran's current right knee disorder is not related to his active service.  

5.  The Veteran did not sustain a left knee injury in service.

6.  Symptoms of a left knee disorder were not chronic in service.

7.  Symptoms of a left knee disorder have not been continuous since service separation.

8.  The Veteran's current left knee disorder is not related to his active service.  

9.  The Veteran's left knee disorder is not causally related to or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2010).

2.  A left knee disorder was not incurred in or aggravated by active service and was not proximately due to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.3.07, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely March 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  

With regard to the duty to assist, the Veteran was provided with VA examinations in August 2009 and October 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions/findings obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions provided considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for a Right Knee Disorder

The Veteran contends that he has a right knee disorder, and that this disorder originated in service and has continued since that time.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did sustain a right knee injury in service, but right knee symptoms were not chronic in service.  Undated service treatment records show that the Veteran was treated for right knee problems in service.  The Veteran reported right knee pain, that he felt like his right knee was "giving way," and he believed his kneecap had dislocated.  The service record reported mild right knee effusion and swelling.  The Veteran was prescribed a soft cast and was placed on restricted duty for 10 to 14 days.  In an undated service radiographic report, the service examiner reported an exostosis (formation of new bone on the surface of bone) of the lateral aspect of the metaphyseal portion of the right tibia, but that bone structures and soft tissues were otherwise normal.  

The Veteran's service treatment records indicate that his right knee problems resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a right knee injury.  The November 1977 service separation clinical evaluation does not note any findings of a right knee disorder, finding as normal the "lower extremities."  Also, in the November 1977 separation examination "Report of Medical History," the Veteran only checked the box to indicate seldom joint pain and did not specify which joints were painful.  The clinical examination at service separation does not reflect a diagnosis of a right knee disorder at service separation.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that a right knee disorder has not been continuous since service separation in November 1977.  As indicated, at the November 1977 service separation examination, the Veteran denied any disability or symptoms of the right knee, and his right knee was clinically evaluated as normal.  Following service separation in November 1977, the evidence of record shows no complaints, diagnosis, or treatment for any right knee disorder until March 2000.  The absence of post-service complaints, findings, diagnosis, or treatment after service prior to March 2000 is one factor that tends to weigh against a finding of either chronic right knee symptoms in service or continuous symptoms of right knee disorder after service separation.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

While the Veteran is competent to state that he had back symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic right knee symptoms in service and continuous right knee symptoms since service, made in the context of the February 2007 claim for service connection (disability compensation) for right knee disorder, are outweighed by the Veteran's own histories that he previously gave for treatment purposes.  For example, the Veteran's recent statements of continuous post-service right knee symptoms are inconsistent with VA treatment records.  In a March 2000 VA treatment entry, the Veteran reported a right knee injury in 1977 while on active duty in the Navy; however, the Veteran reported intense intermittent pain with occasional swelling of the knee for only the past six months.  In a March 2000 VA nursing note, the Veteran reported a post-service injury to his right knee due to hitting it on a lawnmower.  In a March 2000 primary care note, the Veteran reported injuring his right knee after getting up from a chair and turning to the left several days ago.  

The Veteran's recent statements of continuous post-service right knee symptoms are also inconsistent with private treatment records.  The histories presented during private treatment from September 2002 to December 2006 do not include a mention of chronic in-service right knee symptoms or continuous post-service right knee disorder symptoms.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that the Veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

As the statements made to private and VA physicians in March 2000 and 
September 2002 to December 2006 were made during the course of treatment, they are afforded greater probative weight than those more recent statements made in conjunction with the Veteran's February 2007 claim for disability compensation benefits.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment; and in none of these examinations does the Veteran mention chronic back symptoms in service, or continuous back symptoms since service.  See Rucker, 10 Vet. App. 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright, 2 Vet. App. 24, 25; Pond v. West, 12 Vet.App. 341 (1991).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's current right knee disorder is not related to his active service.  In the 
August 2009 VA joint examination, the Veteran reported injuring his right knee in service with a twisting injury in 1976.  The Veteran reported recurrent instability of his right knee since 1978, but the VA examiner noted that no record of this instability was found in the claims file.  The VA examiner gave a diagnosis of degenerative joint disease of bilateral knees, status post total knee replacements.  The VA examiner opined that, based on the available evidence and review of the claims file, the Veteran's right knee disorder was less likely than not (less than a 50/50 probability) related to the right knee treatment he received in military service.  

In the October 2010 VA joint examination, the Veteran reported falling down stairs and injuring his right knee in service in 1965.  The Veteran also reported a right knee injury while playing paddleball in service in 1977 and that he has had two episodes of "dislocation" post-service in 1978 and 1980.  The VA examiner gave a diagnosis of right knee condition with degenerative joint disease, status post total knee replacement.  The VA examiner opined that the Veteran's right knee disorder was not caused by or a result of a knee injury in active military service.  The VA examiner reasoned that the Veteran had a significant knee injury, but it resolved by his separation from the Navy per the service separation examination.  The VA examiner also reasoned that the Veteran did well except for two episodes of pain in 1978 and 1980, and that the Veteran developed degenerative joint disease in both knees, not just the right knee, 31 years after service separation.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms, and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board notes that, because the August 2009 VA joint examination was not supported by a rationale, it is of little probative value.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382.  The October 2010 VA joint opinion is competent and probative medical evidence because it is factually accurate and supported by an adequate rationale as the examiner was informed of the pertinent evidence, including the Veteran's contentions of right knee pain since 1977.  The VA examiner reviewed the claims file and fully articulated the opinion.

The Board finds the weight of the evidence demonstrates no relationship between the Veteran's current right knee disability and his military service.  The only probative nexus opinion on file, in October 2010, which included a review of the claims file, weighs against the claim.  Therefore, the Board finds that there are multiple reasons to conclude that the lay and medical evidence that is of record weighs against the claim for service connection for right knee disorder, and outweighs the Veteran's more recent contentions regarding in-service right knee disorder symptoms, and continuous post-service right knee disorder symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Left Knee Disorder

The Veteran has claimed entitlement to service connection for left knee disorder, which he essentially contends developed secondary to his right knee disorder. While this claim appears to be for secondary service connection, the Board will also consider whether the left knee disorder is directly related to service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a left knee injury in service, and that a left knee disorder was not chronic in service.  The Board notes that the Veteran's service treatment records contain no evidence of a left knee injury or symptoms of chronic left knee disorder.  The November 1977 service separation clinical evaluation does not note any findings of a left knee disorder, indicating as normal the "lower extremities."  Also, in the November 1977 separation examination "Report of Medical History," the Veteran only checked the box to indicate seldom joint pain and did not specify which joints were painful.  The clinical examination at service separation does not reflect a diagnosis of a left knee disorder at service separation.  

The histories presented during private and VA treatment do not include a mention of in-service left knee injury or treatment of left knee symptoms or disability.  See Cromer, 19 Vet. App. 215 (upheld Board's denial of service connection and finding that the Veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

As the statements made to private and VA physicians in March 2000 and 
September 2002 to December 2006 were made during the course of treatment, they are afforded greater probative weight than those more recent statements made in conjunction with the Veteran's February 2007 claim for disability compensation benefits.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment; and in none of these examinations does the Veteran mention chronic left knee symptoms in service, or continuous left knee symptoms since service.  See Rucker, 10 Vet. App. 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence 

may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright, 2 Vet. App. at 25; Pond, 12 Vet. App. 341.  

As noted above, the most probative evidence in this case is the Veteran's own post-service reported histories presented to VA.  The absence of post-service complaints, findings, diagnosis, or treatment after service prior to November 2005 tends to weigh against a finding of either chronic symptoms in service or continuous symptoms of left knee disorder after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The medical evidence of record regarding the Veteran's left knee only dates back to November 2005, more than 27 years after the Veteran left service.  

There is additionally no competent evidence of a relationship between the Veteran's current left knee disorder and his military service.  Therefore, the Board finds that there are multiple reasons to conclude that the lay and medical evidence that is of record weighs against the claim for service connection for a left knee disorder, and outweighs the Veteran's more recent contentions, histories, and hearing testimony regarding in-service left knee injury, in-service left knee disorder symptoms, and post-service left knee disorder symptoms.  Furthermore, as the Veteran has not been service connected for a right knee disability, service-connection on a secondary basis is barred as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).


For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for right knee disorder is denied.

Service connection for left knee disorder, to include as secondary to right knee disorder, is denied.


REMAND

In February 2007, the Veteran filed a claim for service connection for diabetes.  The RO denied the diabetes claim in a May 2010 rating decision.  In a statement received in November 2010, the Veteran continued to complain that he had diabetes due to Agent Orange exposure while off the coast of Vietnam and also submitted evidence in support of his claim.  This statement may be reasonably construed as expressing disagreement with the RO's May 2010 rating decision denying the Veteran's claim of entitlement to service connection for diabetes, and the Board thus concludes that this constitutes a timely notice of disagreement (NOD) with the RO's decision.

From the record, it appears the RO has not yet issued a Statement of the Case (SOC) addressing the issue of service connection for diabetes.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Accordingly, the issue of service connection for diabetes is remanded for issuance of a SOC.

Accordingly, the issue of service connection for diabetes is REMANDED for the following action:

The Veteran and his representative should be furnished with a Statement of the Case addressing the claim for service connection for diabetes, to include as due to herbicide exposure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


